DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 7, 9-11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 7, and 9-11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Additionally, the parenthesis makes it unclear if applicant does or does not intend for the (such as a laminating adhesive) to be in the claim.  Clarification is requested.
Regarding claim 15, it is unclear if applicant intends for the adhesion promoter (AP) used to prepare said coating, ink, paint, varnish and/or adhesive is the same adhesion promoter found in claim 1 or a different adhesion promoter.  Clarification is requested. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rea (6,908,665).
Rea sets forth radiation curable adhesive compositions and radiation cured laminated flexible packaging comprising said adhesive composition.  Said adhesive composition comprising at least 50 % of one or more radiation curable carboxylic acid-functional monomers and 0.1 to 20% of an organic titanate compounds—see abstract.  Rea sets forth said organic titanate may be formed by reaction of the carboxylic-functional monomer with an alkyl titanate. Said carboxylic acid-functional monomer is obtained by the reaction of a hydroxy-functional radiation functional monomer.  Said hydroxy-functional monomers are represented by hydroxyalkyl functional methacrylate compounds, wherein Rea sets forth trimethylolpropane di(meth) acrylate; trimethylolethane di(meth) acrylate; pentaerythritol tri(meth) acrylate; and dipentaerythritol penta(meth) acrylate as usable compounds—see col. 5, lines 9-12.  Rea sets forth said hydroxyl (meth) acrylate compounds can be used in combinations/admixtures of two or more—see col. 5, lines 22-23.    The organic titanate compounds may be tetraalkyl titanates and titanate chelates, such as those found in col. 7, lines 20-30.  In addition, Rea sets forth in place of said organic titanates other compounds such as organic zirconates, organic aluminates and/or organic zinc can be used to improve the adhesion properties, wherein organic titanates and organic zirconates are preferred—see col. 8, lines 22-27.  
The reaction product of said carboxylic acid-functional monomer, which is obtained from a hydroxyl-functional monomer having an ethylenically unsaturated (meth) acrylate group, such as, trimethylolpropane di(meth) acrylate; trimethylolethane di(meth) acrylate; pentaerythritol tri(meth) acrylate; and dipentaerythritol penta(meth) acrylate, with said organic titanate is deemed to produce said adhesion promoter as claimed being the reaction product or (i-1); (ii), and (iii), wherein Rea sets forth (ii) can be an organic titanate and/or zirconate.  The courts have upheld: rejection under 35 U.S.C. 103 is indicated where prior art discloses product that appears to be either identical with or only slightly different from product claimed in product-by-process claim; Patent Office can require applicant to prove that prior art products do not necessarily or inherently possess characteristics of his claimed product; whether rejection is based on "inherency" under 35 U.S.C. 102, on "prima facie obviousness" under 35 U.S.C. 103, jointly or alternatively, burden of proof is same; Patent Office that has reason to believe that functional limitation asserted to be critical for establishing novelty in claimed subject matter may, in fact, be inherent characteristic of prior art, possesses authority to require applicant to prove that subject matter shown to be in prior art does not possess characteristic relied on—see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  Thus claims 1 and 8-9 are found in the reference. 
Regarding claim 2; Rea sets forth said hydroxyl (meth) acrylate compounds can be used in combinations/admixtures of two or more—see col. 5, lines 22-23.    The organic titanate compounds may be tetraalkyl titanates and titanate chelates, such as those found in col. 7, lines 20-30.  Rea sets forth mono-functional carboxylic acid-functional compounds, such as those obtained by reaction of hydroxyethyl acrylate with succinic anhydride improve water resistance in the adhesive—see col. 6, lines 10-15.  
Regarding claim 3, Rea discloses the use of hydroxyl-functional pentaerythritol tri(meth) acrylate and dipentaerythritol penta(meth) acrylate, both which have hydroxyl values between 10 and 300 mgKOH/g.
Regarding claim 5, said carboxylic acid-functional monomer is found in amount of at least 50 %, preferably 90 % by weight of the composition and the organic titanate can be found in amounts from 1 to 20 wt. %, preferably from 1 to 15 wt. % of the composition—see col. 4, lines 1-11 and col. 7, lines 15-20.  Per example 1, the carboxylic acid functional monomer is 4.4 equivalents to 1.0 equivalent of organic titanate.  Per examples 3b, it can be seen the carboxylic acid is about 5 equivalents to 1 equivalent organic titanate. 
It is deemed the examples set forth example 6-7—see examples 3B to 3E.  
Regarding claim 10, said adhesive composition may additionally comprise a photoinitiator and a radiation curable oligomer, such as a urethane (meth) acrylate, an epoxy (meth) acrylate; a polyester (meth) acrylate, and arylated acrylic and/or methacrylate oligomers—see col. 7, lines 1-8.  Regarding claim 11, said composition may additionally comprise additives, such as fillers, flow agents, dyes, anti-foaming agents, pigments, or resinous materials—see col. 8, lines 28-32.  	Regarding claims 12 and 15, Rea sets forth said adhesive composition is used to obtain laminated flexible packaging materials—see col. 8, line 43.  Said laminated can be obtained by applying said adhesive to a surface of a substrate, applying a second substrate onto the adhesive coated substrate; and cured by exposure to UV light, when a photoinitiator is within said composition—see col. 10, line 51 to col. 11, line 15-16.  
Regarding claim 13, said substrates include polyolefins (plastics)—col. 9, lines 50-56.  Regarding claim 14.  Rea sets forth said flexible packaging materials can be snack food packaging; dry-food mixes; flavored beverage packaging; pharmaceutical packaging; medical and dental packages and the like—see col. 11, lines 61-65.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc